Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 07/30/2021.
3.	Claims 1-6, 8-12, 15-21 and 23-30 are currently pending in this Office action.  This action is made Final.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 07/30/2021 is being considered by the examiner.

Claim Objections
5.	Claims 23-27 are objected to because of the following informalities:  
Regarding claims 23-27, these claims recite the claim limitation of “The system” (i.e., line 1) which should be changed to --The computing system--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 8-9, 11, 15, 19, 21, 23-24, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0306849 (hereinafter Curino) in view of U.S. 2013/0097139 (hereinafter Thoresen).

	Regarding claims 1, 21 and 28, Curino discloses a method, comprising:
	receiving a query, wherein the query identifies a set of data, a manner of processing the set of data, and an indication to identify a particular of records as a result of the query, wherein the records correspond to the set of data ([0030-0031]; “The analytics systems 124-126 can be configured to query and manage data respectively included therein (e.g., the analytics system 124 can be configured to query and manage the data extracted from the end-user facing be configured to query and manage the data extracted from the end-user facing data management system 120 into the analytics system 124, etc.)”);
	generating a query processing scheme based on the query, wherein the generating the query processing scheme comprises: generating one or more instructions for a plurality of worker nodes to; obtain the set of data ([0062]; “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task g.sub.1) and/or outputs from other tasks (e.g., task q.sub.5)”), 
The query control component 128 can manage a data management system that includes one or more tables.  Each table can either be partitioned across several data centers 102-104 or replicated at one or more data centers 102-104.  Partitioned tables can have a specified partition Colum, which identifies a partition to which a row belongs.”), and
		based at least in part on the indication to identify the particular of records as the result of the query, generating at least one instruction for the plurality of worker nodes to return the particular of records form each of the plurality of partitions; and communicating the one or more instructions and the at least one instruction to the plurality of worker nodes, wherein the plurality of worker nodes execute the one or more instructions and the at least one instruction ([0071 and 0093-0094]; “The cache components 502-506 can each be substantially similar.  The cache components 502-506 can enable subquery deltas (e.g., a difference between intermediate query results for a subquery executed during differing time periods) to be transferred between the data centers 102-104 and/or the computing system 106”)
	While Curino discloses the features of utilizing the intermediate partition ([0032 and 0062]); count of number of distinct values in each column of each table ([0071]); and the output interface (fig. 10), the reference does not explicitly disclose the features of utilizing the particular quantity of records; and receiving the particular quantity of records from each of the plurality of partitions to form a partition, obtaining the particular quantity of records from the partition; and causing display of the result of the query including an indication of the particular quantity of 

	Regarding claim 2, Curino in view of Thoresen discloses the method further discloses further comprising receiving the query from a user (Thoresen: [0127]; a search from a user may be received).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

	Regarding claim 3, Curino in view of Thoresen discloses the method further discloses wherein each of the records corresponds to at least one event stored in a data store, wherein the at least one event includes at least a portion of raw machine data (Thoresen: [0087]; the orders table includes orders).  Therefore, the limitations of claim 3 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

	Regarding claims 8 and 23, Curion in view of Thoresen disclose the method wherein the plurality of partitions is a first plurality of partitions and the plurality of records is a first plurality of records wherein based on the one or more instructions the plurality of worker nodes are configured to: receive a plurality of chunks of data, wherein each chunk of data includes a second plurality of records; assign the second plurality of records to a second plurality of partitions; and perform one or more processing tasks on each of the second plurality of records of 

Regarding claims 9 and 24, Curion in view of Thoresen disclose the method further comprising: processing the query to identify a first portion of the query and a second portion of the query, wherein the obtaining the particular quantity of records from the intermediate partition is based on the first portion of the query, and wherein the one or more instructions and the at least on instruction are generated based on the second portion of the query (Curion: [0032, 0037 and 0062]) and (Thoresen: [0087 and 0127]; a search may be received; SELECT COUNT (*) FROM orders WHERE Customer = “Smith”).  Therefore, the limitations of claims 9 and 24 are rejected in the analysis of claims 1 or 21, and the claims are rejected on that basis.

Regarding claims 11, 26 and 29, Curino in view of Thoresen discloses the method further discloses wherein the indication to identify a particular quantity of records comprises an instruction to identify the particular quantity of records having a largest field value for a particular field of the records (Thoresen: [0116]; using the “max” operation the first n groups may be returned).  Therefore, the limitations of claims 11, 26 and 29 are rejected in the analysis of claims 1, 21 or 28, and the claims are rejected on that basis.

	Regarding claim 15, Curino in view of Thoresen discloses the method further discloses wherein the particular quantity of records is a set number of records identified in the query (Thoresen: [0116]; using the “max” operation the first n groups may be returned).

a search may be received; SELECT COUNT (*) FROM orders WHERE Customer = “Smith”, using the “max” operation the first n groups may be returned; the search engine receives a plurality of execution results and generates selection results).  Therefore, the limitations of claim 19 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

9.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Curino in view of Thoresen, and further in view of U.S. 2011/0196804 (hereinafter Sutter).

	Regarding claim 4, Curino in view of Thoresen does not explicitly disclose the method wherein each record includes a value for a count field.  However, Sutter teaches the features of wherein each record includes a value for a count field ([0026]; the count data field of the order record) and it would have been obvious for with ordinary skill in the art to utilize the teaching of Sutter in the system of Curino and Thoresen in view of the desire to enhance the query execution scheme by utilizing the specific record field resulting in improving the analytical query processing.
	Regarding claim 5, Curino in view of Thoresen does not explicitly disclose the method wherein each record includes a field value for a field that corresponds to at least one event stored in a data store of a data intake and query system and a count value for a count field.  However,  the count data field of the order record; and the autoship database may be searched) and it would have been obvious for with ordinary skill in the art to utilize the teaching of Sutter in the system of Curino and Thoresen in view of the desire to enhance the query execution scheme by utilizing the specific record field resulting in improving the analytical query processing.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Curino in view of Thoresen, and further in view of U.S. 8,793,225 (hereinafter Bitincka).

	Regarding claim 6, Curino in view of Thoresen does not explicitly disclose the method wherein the plurality of partitions correspond to one or more chunks of data received from one or more indexers.  However, such feature is well known in the art as disclosed by Bitincka (col. 2, lns. 43-47 and 61-63; an indexer is a system included in a search support system providing a search interface to access data in the index; and indexers retrieve data from their local indices as specified in the search request) and it would have been obvious for with ordinary skill in the art to utilize the teaching of Bitincka in the system of Curino and Thoresen in view of the desire to enhance the query execution scheme by utilizing the data indexes resulting in improving the analytical query processing.
	
11.	Claims 12, 16, 18, 20, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Curino in view of Thoresen, and further in view of U.S. 2014/0214799 (hereinafter Li).

Regarding claims 12, 27 and 30, Curino in view of Thoresen does not explicitly disclose the method wherein the indication to identify a particular quantity of records comprises an instruction to identify the particular quantity of records having a smallest field value for a particular field of the records. However, such feature is well known in the art as disclosed by Li ([0038]; cumulative window functions include SELECT region,sales_amount,MIN(sales_amount) OVER (PARTITION BY region ORDER BY sales_amount) from sales) and it would have been obvious for with ordinary skill in the art to utilize the teaching of Li in the system of Curino and Thoresen in view of the desire to enhance the query execution scheme by utilizing the MIN based ranking resulting in improving the analytical query processing.

	Regarding claim 16, Curino in view of Thoresen does not explicitly disclose the method 
wherein the plurality of records of each partition are assigned to a respective partition based on content of the plurality of records.  However, such feature is well known in the art as disclosed by Li ([0021]; PARTITION-BY column/keys) and it would have been obvious for with ordinary skill in the art to utilize the teaching of Li in the system of Curino and Thoresen in view of the desire to enhance the query execution scheme by utilizing the specific filed data resulting in improving the analytical query processing.



	Regarding claim 18, Curino in view of Thoresen does not explicitly disclose the method
wherein the particular quantity of records is obtained from each of the plurality of partitions based on a field value of a particular field of the plurality of records.  However, such feature is well known in the art as disclosed by Li ([0038]; cumulative window functions include SELECT region,sales_amount,MIN(sales_amount) OVER (PARTITION BY region ORDER BY sales_amount) from sales) and it would have been obvious for with ordinary skill in the art to utilize the teaching of Li in the system of Curino and Thoresen in view of the desire to enhance the query execution scheme by utilizing the MIN based ranking resulting in improving the analytical query processing.

	Regarding claim 20, while Curino in view of Thoresen discloses the method wherein the particular quantity of records is obtained from each of the plurality of partitions; and the feature of utilizing the intermediate partition (Curino: [0032 and 0064]) and (Thoresen: [0065]), these references do not explicitly disclose the method wherein the data based on a field value of a particular field of each record of the plurality of records, and wherein the particular quantity of records is obtained from the intermediate partition based on a field value of the particular field of each record of the intermediate partition.  However, such features are well known in the art as disclosed by Li ([0038]; cumulative window functions include SELECT region,sales_amount,MIN(sales_amount) OVER (PARTITION BY region ORDER BY sales_amount) from sales) and it would have been obvious for with ordinary skill in the art to utilize the teaching of Li in the system of Curino and Thoresen in view of the desire to enhance the query execution scheme by utilizing the MIN based ranking resulting in improving the analytical query processing.
12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Curion in view of Thoresen, and further in view of U.S. 2015/0227624 (hereinafter Busch).

Regarding claim 17, Curino in view of Thoresen does not explicitly disclose the method wherein the particular quantity of records is less than the one or more records of at least one partition of the plurality of partitions.  However, such feature is well known in the art as disclosed by Busch ([0189]; results may be received from only some of the partitions due to no matches found) and it would have been obvious for with ordinary skill in the art to utilize the teaching of Busch in the system of Curino and Thoresen in view of the desire to enhance the query execution scheme by utilizing aggregating partition resulting in improving the analytical query processing.

	Response to Arguments
13.	Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.  

Allowable Subject Matter
14.	Claims 10 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 10 and 25, the prior art fails to disclose or make obvious, neither singly nor in combination, a computing system or a method comprising, in addition to the other recited features of the claim, the features of processing the query to identify a first portion of the query to be executed by a search head of a data intake and query system and a second portion of the query to be executed by the plurality of worker nodes, wherein the obtaining the particular quantity of records from the intermediate partition is based on the first portion of the query, and 

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161